TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 27, 2019



                                      NO. 03-19-00842-CV


 Michael James Lorenz, Individually and as the Independent Administrator for the Estate
   of Lizzie Lorenz; Martha Lynn Hoffman; and Leroy Walter Lorenz, Jr., Appellants

                                                 v.

           Michael Keith Cash and San Marcos Air Conditioning, Inc., Appellees




        APPEAL FROM THE 22ND DISTRICT COURT OF HAYS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
     DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE TRIANA




This is an appeal from the judgment signed by the trial court on August 5, 2019. Appellants

have filed an unopposed motion to dismiss the appeal, and having considered the motion, the

Court agrees that the motion should be granted. Therefore, the Court grants the motion and

dismisses the appeal. Appellants shall pay all costs relating to this appeal, both in this Court and

in the court below.